The facts presented by the record in this matter are identical with those in case No. 1132, entitled G. Williams against the appellant herein, ante, p. 769, [127 P. 824], and wherein in this court an opinion was this day filed reversing the action of the trial court had and taken therein. Upon the authority of and for the reasons given in the opinion so filed, the judgment herein is reversed and the lower court instructed to make an order sustaining the demurrer interposed by defendant to the petition for the writ. *Page 774